 42DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICETO ALL MEMBERS OF LOCAL UNION NO.1264, RADIO BROAD -CAST TECHNICIANS, INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS, AFL, AND TO ALL EMPLOYEES OFPAPE BROADCASTING COMPANY (RADIO STATION WALA)Pursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard,and in order to effectuate the policies of the National Labor Relations Act, we herebynotify you that-WE WILL NOTcause or attempt to cause Pape BroadcastingCompany (Radio StationWala),Mobile,Alabama, its officers,agents,successors,or assigns,to discharge be-cause of nonmembership in our organization employees who have requested membershipand tendered or paid the initiation fees and periodic dues uniformly required as a condi-tion of acquiring or retaining membership,or cause or attempt to cause said Radio StationWala to discriminate against its employees in violation of Section8 (a) (3) of the ActWE WILL NOTrestrain or coerce employees of said Radio Station Wala,its successorsor assigns,in the exercise of the rights guaranteed by Section7 of the Actexcept to theextent that such rights may be affectedby anagreement requiring membership in a labororganization as a condition of employment as authorized by Section 8 (a) (3) ofthe Act.WE WILL makewholeJohn A.Thompson for any loss of pay he may have suffered be-cause of the discrimination against him.LOCAL UNION NO. 1264, RADIOBROADCAST TECHNICIANS, INTER-NATIONAL BROTHERHOOD OFELECTRICAL WORKERS, AFL,Labor Organization.Dated ........................ .........................By .... ..........................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any othermaterialR. H. OSBRINK, M. E. OSBRINK AND BERTON W. BEALS ASTRUSTEE, CO-PARTNERS, DOING BUSINESS UNDER THEFIRM NAME AND STYLE OF R. H. OSBRINK MANUFAC-TURING COMPANYandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, C.I.O. (UAW-CIO), REGION 6R. H. OSBRINK, M. E. OSBRINK AND BERTON W. BEALS ASTRUSTEE, CO-PARTNERS, DOING BUSINESS UNDER THEFIRM NAME AND STYLE OF R. H. OSBRINK MANUFAC-TURING COMPANYandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, C.I.O. (UAW-CIO), PETI-TIONER. Cases Nos. 21-CA-1319 and 21-RC-2262. April 13,1953DECISION AND ORDEROn January 15, 1953, Trial Examiner William E. Spencerissued his Intermediate Report and Recommended Order in theabove-entitled proceeding, finding that the Respondents had104 NLRB No. 1. R. H. OSBRINK MANUFACTURING COMPANY43engaged inand were engaging in certain unfair labor practicesand recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the copy of theIntermediate Report and Recommended Order attached hereto.In the same report, the Trial Examiner also recommended thatthe election held on January 25, 1952, be set aside. Thereafter,the Respondents filed exceptions to the Intermediate Report andRecommended Order and a brief in support thereof.'The Board2 has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board has-considered the Intermediate Report and Recommended Order,the exceptions, the brief, and the entire record in the case, andhereby adopts the findings,3 conclusions, and recommendationsof the Trial Examiner with the following additions.1.The Respondents contend that, as the charge alleged onlythe discriminatory discharge of LeFlore and Plummer, theBoard had no authority to issue a complaintalso allegingindependent unfair labor practices not set forth in any unfairlabor practice charges filed with the Board. Further, theRespondents contend that the complaint should not have beenissued with respect to independent violations of Section8 (a) (1),because these occurred more than 6 months before theissuanceof the complaint and the service thereof upon the Respondents.The original charge herein was filed on January 16, 1952, andalleged that the Respondents had violated Section 8 (a) (1) and(3) by discharging employees John L. LeFlore, Jr., and BennyI.Pratt; on January 21, 1952, the charge was amended byadding the name of LeRoy Jones to the list of discriminatees;and on March 4, 1952, it was further amended to add the nameof Archie Plummer.4The only purpose of the charge is to set in motion the Board'sinvestigatorymachinery in order to determine whether acomplaint should issue. There is no requirement that thecharge set forth each unfair labor practice to be litigated;this is a function of the complaint. The Board is therefore freetoadd to its complaint allegations, unfair labor practicesdiscovered in the course of its investigation, although notIThe Respondents also moved to dismiss the complaint upon the grounds that(a) the com-plaint does not allege and the record does not prove that the charging party has compliedwith Section 9 (f), (g), and (h) of the Act; (b) the complaint does not contain facts sufficient tostate a claim for relief; (c) the charges filed do not contain facts to support the allegations ofindependent violations of Section 8 (a) (1) contained in the complaint; and (d) the allegationsof unfair labor practices contained in paragraph 4 of the complaint are barredby thestatuteof limitations.The motion to dismiss is hereby denied, for reasons set forth in the Inter-mediate Report and hereinafter.2Pursuant to the provisions of Section 3(b)of the Act, the Board has delegated its powers inconnection with this case to a three-member panel[Chairman Herzog and Members Houstonand Murdock].9On page 51 of the Intermediate Report,the hours during which the polls were open is in-correctly stated to have been from 4:30 to 6 p.m. The report is hereby corrected to show thatthe polling hourswere from 4 to 6:30 p.m.On the same page of the Intermediate Report, the reference to Osborn should be,and herebyis, changed to Osbrink.4The complaint named only LeFlore and Plummer as employees discriminated against. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleged in the charge, provided only that these did not occurmore than 6 months before the filing and the service of theoriginal charge.5 As the allegations of independent violationsof Section 8 (a) (1) contained in the complaint pertained toevents which occurred within 6 months of the filing and serviceof the original charge, the Respondents' argument based onSection 10 (b) of the Act is hereby rejected.2.The Respondents also contend that the complaint andrecord are fatally defective because the General Counselneither alleged nor proved that the Union had complied withthe filing requirements of Section 9 (f), (g), and (h) of the Act.The requirement of compliance is not jurisdictional and neednot be either alleged or proved .6 The Board has satisfied itselfadministratively that the Union is in compliance.3.The Respondents further argue that it was improper forthe Trial Examiner to have found that the withholding- of-pay-check incident was a violation of Section 8 (a) (1), in view ofthe fact that the complaint did not specifically allege this to bean unfair labor practice. The Trial Examiner found that thisconduct constituted election interference which justified settingaside the election. This was one of the objections to the electionandwas an issue in the consolidated hearing. The TrialExaminer did not find that this conduct violated Section 8 (a) (1),presumably because it was not alleged as an unfair laborpractice in the complaint.4.In arguing against the Trial Examiner's finding that by thepressure they exerted to require attendance at the polls, theRespondents interfered with the election, the Respondents intheir brief assert that there was no evidence that any employeewas refused his check or prevented from clocking out if hedesired.However, employee Goynes testified that he heardMr. Osbrink saying "no checks until after the election." Healso testified that he had heard the guard telling some of theemployees, "We have orders not to give you your checks outuntil you return from the election."The Respondents also rely on the case of John S. BarnesCorporation, 90 NLRB 1358, in which the Board found that anemployer's furnishing of free transportation to and from thepolls,which the employees were "free to accept or reject,"was not ground for setting aside an election. In the presentcase, the Trial Examiner expressly based his finding ofinterference, not on the free transportation furnished employeeswhich he found lawful, but on the withholding of paychecks untilafter employees had voted. This was, we agree with the TrialExaminer, a form of unlawful pressure which interfered withthe employees' right to vote or not to vote as they chose.5Cathey Lumber Company, 86 NLRB 157,enfd.185 F 2d 1021 (C.A. 5), set asideon anotherground 189F. 2d 428(C.A 5); Stokely Foods, Inc., 91 NLRB 1267,enfd.193 F. 2d 736 (C.A. 5).6N.L.R.B. v. Wiltse, 188 F. 2d 917, 920-924(C.A. 6), cert.denied 342U.S. 859. R. H. OSBRINKMANUFACTURING COMPANY45ORDERUpon the entire record in the case and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondents, R. H.Osbrink,M. E. Osbrink and Berton W. Beals as trustee,co-partners, doing business under the firm name and style ofR. H. Osbrink Manufacturing Company, Los Angeles, California,its officers,agents, successors,and assigns, shall:1.Cease and desist from:Discouragingmembership in International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers ofAmerica, C.I.O. (UAW-CIO), Region 6, or in any other labororganization of its employees, by discharging any of itsemployees, or in any other manner discriminating againstthem in regard to their hire or tenure of employment, or anyterm or condition of employment.(b) Threatening that union representation would result inclosingof the plant and in loss of benefits.(c) Inducing or seeking to induce its employees to opposeunion representation by offering or promising benefits.(d) In any other manner interfering with, restraining, orcoercingitsemployees in the exercise of the right to self-organization, to form labor organizations, to join or assistInternationalUnion,UnitedAutomobile,Aircraft and Agri-cultural Implement Workers of America, C.I.O. (UAW-CIO),Region 6, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and toengage inother concerted activities for the purpose of collectivebargainingor other mutual aid or protection, and to refrainfrom any or all of such activities, except to the extent that suchrightmay be affected by an agreement requiring membershipina labor organization as a conditionof employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act.(a) Offer to John L. LeFlore, Jr., and Archie Plummerimmediate and full reinstatement to their former or substan-tially equivalentpositionswithout prejudice to seniority andother'rights and privilegespreviously enjoyed.(b)Make whole John L. LeFlore, Jr., and Archie Plummerin the mannerprovided in that section ofthe IntermediateReport and Recommended Orderentitled"The Remedy" forany loss of pay they may havesufferedby reason of theRespondents'discrimination against them.(c) Upon request make available to the Boardor its agents,forexaminationand copying, all payrollrecords,social-security payment records, timecards,personnelrecords andreports,and all otherrecordsnecessaryto analyzethe amountsof back paydue and the right of reinstatementunder the termsof this Order. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Post at its plant in Los Angeles, California, copies of thenotice attached hereto and marked "Appendix A! " Copies ofsaid notice, to be furnished by the Regional Director for theTwenty-first Region, shall, after being duly signed by theRespondents' representative, be posted by the Respondentsimmediately upon receipt thereof and maintained by them forat least sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondents to insure that such notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for the Twenty-first Region,Los Angeles, California, in writing, within ten (10) days fromthe date of this Order, of the steps taken to comply herewith.IT IS FURTHER ORDERED that the election held herein onJanuary 25, 1952, be, and it hereby is, set aside.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Orderof the National LaborRelations Board, and in order to effectuate the policies of theNational Labor RelationsAct, we herebynotify out employeesthat:WE WILLNOT discourage membership in InternationalUnion, United Automobile,Aircraftand Agricultural Imple-ment Workers of America,C.I.O. (UAW-CIO), Region 6,or in any other labor organization of our employees, bydischarging any of our employees,or in any other mannerdiscriminating against them in regard to their hire ortenure of employment,or any term or condition of employ-ment.WE WILL NOTthreaten our employees with the closingof the plant or loss of benefits in the event our employeesselect a union to represent them.WE WILL NOTinduce or seek to induce any of ouremployees to oppose union representation by the offer orpromise of benefits.WE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exercise of theright to self-organization,to form labor organizations, tojoin or assist International Union, UnitedAutomobile,Aircraft and Agricultural Implement Workers of America,C.I.O. (UAW-CIO)Region 6, or any other labor organiza-tion, to bargain collectively through representatives oftheir own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection,and to refrain from any or all ofsuch activities,except to the extent that such right may beaffected by an agreement requiring membership in a labor7In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words "Pur-suant to a Decree of the United States Court of Appeals, Enforcing an Order." R. H. OSBRINKMANUFACTURING COMPANY47organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act.WE WILL offer to John L. LeFlore, Jr., and ArchiePlummer immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice toany seniority or other rights and privileges previouslyenjoyed, and make them whole for any loss of pay sufferedas the result of the discrimination against them.R. H. OSBRINK, M. E. OSBRINK ANDBERTON W. BEALS AS TRUSTEE, CO-PARTNERS, DOING BUSINESS UNDER THEFIRM NAME AND STYLE OF R. H. OSBRINKMANUFACTURING COMPANY,Dated ................Employer.By.......... ..........................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEA charge having been duly filed by international Union, United Automobile,AircraftandAgricultural ImplementWorkers of America,C.I.O. (UAW-CIO),Region 6. hereincalled the Union; a complaint and notice of hearing thereon having been issued and served onthe partiesby theGeneral Counselof theNational Labor Relations Board,herein calledrespectively the General Counsel and the Board;and an answer having been filed by R. H.Osbrink, M. E. Osbrinkand Berton W. Beals as trustee,copartners, doing business under thefirm name and style of R. H.Osbrink Manufacturing Company, herein called the Respondent,a hearing involving allegations of unfair labor practices in violation of the National LaborRelations Act, 61 Stat.136, herein called the Act, was held upon due noticeat LosAngeles,California,on August 25 and 26 and October 8. 13, and 14,1952,beforethe undersigned TrialExaminer.By order of the Board, consolidated with said hearing was a hearing on objectionsto an election conducted by the Board on January 25, 1952,filed bythe Unionon February 1,1952. All parties were represented at the hearing wheretheywere afforded full opportunityto be heard,to examine and cross-examine witnesses,to introduce evidence bearing on theissues, to argue the issues orally upon the record,and to file briefs and/or proposed findingsof fact and conclusions of law.The Unionavailed itself of oral argument;the Respondentfiled a brief.The allegations with respect to unfair labor practices are, in substance,that the Respondent,in violation of Section 8 (a) (1) and(3) of the Act,discharged its employees,John L.LeFlore,Jr.,andArchie Plummer,because of their union activities;and in independent violation ofSection 8 (a) (1) of the Act,questioned its employees concerning union affiliation and activities,threatened to discharge its employees because of their union activities,threatened to closetheplantand to deprive its employees of benefits if the Union became their bargainingrepresentative,and offered benefitsif theywould withhold their support fromthe Union. TheRespondent in its answer denied the commission of the alleged unfair labor practices. iThe objections to the election,in addition to duplications of matters alleged in the complaint,involved the mailing of certain literature to the homes of employees,preelection speeches inthe plant by Respondent's managerial staff, the transportation to and from the polls furnishedby the Respondent,and the withholding of paychecks from the employees until afterthey hadvoted.The Respondent's motion to amend its answer, upon which ruling was reserved, is granted. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a copartnership engaged in the manufacture of aluminum and magnesiumcastings. It maintains its principal place of business at Los Angeles. California. During the12-month period preceding issuance of the complaint, it caused products manufactured by it,of a, value in excess of $25,000, to be sold and transported from its place of business inLos Angeles to points outside the State of California.Jurisdiction is conceded.II.THE LABOR ORGANIZATION INVOLVEDThe Union,affiliated with the Congress of industrial organizations, is a labor organizationwithin the meaning ofthe Act.M. THE UNFAIR LABOR PRACTICESA. Interference, restraint, coercionThe mattersalleged herein to constitute election interference and unfair labor practicesarose forthemostpart fromanorganizational campaignrwhich the Union began at Respondent'splant about October 1951, with the distribution of circulars, and which culminated in a Board-directed election. The Decision directing the election was issued on January 2, 1952, and theelection was held on January 25. Of the approximately 279 eligible voters. 100 cast votes forrepresentation by the Union. 160 against. Objections to conduct affecting the election resultswere timely filed by the Union and are now before us together with the allegations of unfairlabor practices.In the period immediately preceding the election and after the Board had issued its Decisionand Direction of Election, the Respondent caused to be mailed to its employees certain publi-cations prepared and issued by the wage earners committee, an organization with headquartersin Los Angeles. The Respondent furnished its payroll list for the mailing cf this matter andpaid for the postage required to send it through the mails.Therewere 3 pieces of literatureincluded in this mailing. only 1 of which had specific reference to Respondent's operations,and R. H. Osbrink, one of the Respondent partners, testified that the Respondent authorizedthemailing of only this 1 pamphlet. He admitted, however, that he was made aware of thecontents of all 3 publications after they had been mailed and that he did not repudiate any ofthem although there was time and opportunity for this prior to the election. In view of thesecircumstances I have no hesitancy in finding that the Respondent, despite whatever reserva-tions it may have with respect to the probity of such propaganda, is as liable for the distri-bution of these publications as if they had been prepared and distributed directly by it insteadof through the wage earners committee.Ihave read each' of these publications carefully and while it is my opinion that they aremisleading and scurrilous,my opinion is a matter of no importance here unlessthey alsoconveyed threats, promises of reward, or, at the least, constituted interference such aswould require setting aside the election results. In the light of the decisions in such matters.Ican find nothing that would constitute threats or promises of reward in any of the threepublications, and while fear -mongering and abuse is present in them I incline to the view thatit is with reference to this sort of thing that the Board has said that it "prefers to leave to thegood senseof the voters the task ofappraisingsuchpropaganda." Trinity Steel Co.. 97 NLRB1486.Further election interference and unlawful persuasion is alleged to exist in certain speechesdelivered by R. H. Osbrink and others representing management. on the eve of the election. Atthe direction of supervisory personnel the employees were assembled in the plant near closingtime on the day preceding the election, where they were reminded of the many benefits theyhad received from the hands of management, and were,in effect,exhorted to vote againstunion representation at the polls on the followingday. A transcript was made of these speeches,itwas received in evidence,and I have studied it carefully.Theywere on the whole far moremoderate in tone than the pamphlets mailed by thewageearners committee, contained none ofthe scurrilousmaterial appearing in those publications, and, in my opinion, contained nothreats of reprisal. In Osbrink's speech, however, there was unlawful inducement or promiseof reward when he offered, on the part of management, to match whatever funds the employees R. H. OSBRINKMANUFACTURING COMPANY49might raise for entertainment,sick relief,or kindred purposes.2 It is true that on cautioningby hisattorney,who also addressed the meeting,he added that this offer held good even if theUnion won the election.Appropriately,Ithink.this latter remark was followed by laughterfrom the audience,for it was clear from the context in which the offer was made that it wasmade as an alternative to paying union dues; it was, in fact,coupled with the suggestion that"rather than trying to get someone outside...we can form our own little group gathering andtake care ofour problems...... Osbrink's further assurance--after having been prompted byhis attorney-- that hewas not making the offer as a "bribe"can hardly serve to alter theactual character of the offer.Changingthe labelon a bottle does not of itself alter its contents.Assuming further,as Osbrinkstated in his speech, that he hadmade the same offer previously,the fact remains that he chose to renew it onthe eve of theelection and the only reasonableinference that can be drawn from his decision to renew it atthistime,is that he intended it asan inducementto theemployees to reject union representation.I find that his offer constitutedelection interference and wasviolativeof Section 8 (a) (1) ofthe Act.It is argued that inasmuch as Respondent offered the Union no opportunity to reply on com-pany time and property to antiunion speeches made by managerial personnel on the day pre-ceding the election,the principle first established in the Bonwit-Teller case(BonwitTeller.Inc.,96NLRB 608)applies.The theoryof this line of cases is that "it is essential to a freeand fair election that the employeesbe ableto hear both sidesof thestory under circum-stanceswhich reasonablyapproximateequality."Onodaga PotteryCompany, 100 NLRB 1143.Normally,interference is found to exist where the employer has denied the union's requestthat it be allowed to address the employees"under circumstanceswhichreasonably approxi-mate equality."or where the employer's antiunion speech is made within too brief a periodpreceding the opening of the polls for such a request tobe effective even thoughgranted.Foreman& Clark, Inc., 101 NLRB 40; The HillsBrothersCompany, 100 NLRB 964.Iassumethat there is a third category where the employer has conducted an antiunion campaign accom-panied by such acts and statements as make it clear that a requestwould befutile.Here norequest was made,the Respondent's speeches came in time to allowfor sucha request, andwhethersuch a request,ifmade,would have been grantedis, on the facts of thiscase, toospeculativefor a firmdetermination.The Respondent had noruleforbiddingor restrictingunion solicitations and arguments in the plant and it is clearthat suchactivities were carriedon openly and were prevalent throughout the plant.It isby nomeans clearthat they wereconfined to nonworking time,since several employees testifiedthat the Union was discussedwhile they wereon their jobs. The Unionwas also able to reach the employees through soundtrucks stationed outside the plant and through circulars passed to them at the plant gates. Idoubt thatany of this activity had theeffectiveness of a speech delivered inside theplant oncompany time and during a total cessationof production, 9 but theUnion havingmade no re-quest for such a privilege,I am notconvinced that the Bonwit-Tellerdoctrine applies.2Excerpt from the Osbrink speech: ". . . I might bring out this thought again about uniondues and, as Henry, no Harry, pointed out that if you wanted to donate,he'll be a shop steward,he'll be president of the union for you,if you want to donate five bucks a piece to him, seeWell that'sgood thinking,and the majority of you decide that you want to put in four bits amonth or a dollar a month, I'll match every dollar that you want to put in and we'll have akitty.Now we can use it,we'll form a committee to decide on how best to use that money. Wecan allocate certain amount of it for people,your friends,your relatives, that get sick, we candraw from that fund or we can use it for good times.And, I think that's more to the point,fellows, than paying union dues and I want to assure you that that's possible,you fellows canactuallymake up your mind if you would like to do that, talk it to the boys and we'll carry iton through to a finish.My attorney, he said to be sure to tell them that that offer goes whetherthe union gets in or not.(Laughter)"See, I'm not bribing youabouta deal, because I told that many, many years ago to the boys,and if they want to do it they can. But I'm prepared to match dollar for dollar for all yourdonations. And, but besurel'm not using that as a piece of candy to a crying boy. It's definitelyput forth as a gesture and I think rather than trying to get someone outside we can form ourown little group gathering and take care of our problems."9SeeNational Screw & Mfg Co of Cal., 101 NLRB 1360, in which the Board said-A simple standard exists by which to measure an employer's conduct in a representationcampaign among his employees Where he chooses to enter the campaign and utilizes companytime and property to present his views, he uses a "privileged and effective forum" whichhe may not refuse to the opposition. It follows that in such circumstances a refusalconsti-tutes interference with the employees'freedom of choice.We reject the Employer's argu-ot that by the distribution of matchbooks and handbills on the employees' own time, byme visits and evening meetings,and by usinga sound truck during the lunch period, thePetitioner's forum achieved equality with that preempted by the Employer. [Footnote omitted.) 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDit is further alleged that Osbrink and certain supervisory personnel made the threat thatRespondent's plant would close if the Union won the election No such threat appeared in thetranscript of speechesmade on election eve, but Robert Ralph Ricks, a witness for theGeneral Counsel, testified that shortly before the election Osbrink asked if he thought theUnion would win and when he replied that he did not know, Osbrink said he would close theplantbefore it got in. Further according to Ricks, later, some 2 days before the election,Osbrink again asked him what he thought about the Union and when he replied that he thoughtitwas a good idea and he was 100 percent for it, Osbrink retorted that he had run things for25 years and there "wasn't no son of a bitch going to stop him now." Osbrink denied that hemade these inquiries and statements and I credit his denial There were improbabilities in-herent in Ricks' recounting of these incidents, such as the unlikelihood that after he had beentold by Osbrink that the plant would close if the Union came in, and in the context of a conver-sation in which he, Ricks, was asking Osbrink to let him have some automobile tires at a dis-count, he would go all out in declaring himself for the Union. Also, there appears to be noplausible reason why Osbrink would single out this employee and make him the target of suchinquiries and threats.The other testimony involved principally alleged statements ofMose Harris, Detroit Rushing;and Derry Smith whom the General Counsel contends were supervisory or, in the alternative:representative of managementThese employees occupied positions analogous to leadmenalthough they were not so classified, the Respondent employing a unique system of nomen-clature by which Harris and Rushing, for instance, were termed journeymen furnace attend-ants and Smith a journeyman shakeout man The evidence is insufficient to establish thatRushing and Harris had supervisory status or that the employees would reasonably regardthem as representative of management They were each in charge of one,of several banks offurnaces and, as the oldest men on the job, directed the work of the several furnace attendantswho worked with them. Such direction, however, appears to have been of a routine nature.Under the Respondent's system of classification, "journeymen" employees might properly betermed "key" employees, they being the most experienced men on their 'respective jobs andcharged with a higher degree of responsibility than other employees who worked with them but,with the exception noted below, it does not appear from the evidence submitted that theirinterests were identifiable with management rather than with the rank-and-file employees withwhom they worked National Labor Relations Board v. Arnia Corporation. 122 F 2d 153, 156.They were, in my opinion, properly included within the appropriate unit, voted at the election,and had the Union been chosen would have been represented by it I would, however, make anexception of Smith. 4Smith also was included in the bargaining unit and voted in the election, but on the basis ofthe entire testimony I am convinced that he exercised supervisory authority within the meaningof the Act He was in charge of the entire shakeout operation with some 20 to 30 employeesdirectly answerable to his direction, and his immediate superior was James Frederick Rasp,foundry superintendent. Rasp testified that Smith was "completely over" the foundry helpers orshakeout men and that he was one of Respondent's oldest employees Rasp also testified thathe received complaints from Smith concerning employees in the shakeout department and thatin the matter of wage increases affecting the department he would ask or consult Smith Therewas also credible testimony on employees seeking a wage increase through Smith. I am con-vinced that his recommendations in such matters carried weight with his superiors While hehad no authority to hire or to discharge employees, several employees who had worked underhim testified that he had transferred them from one division of the shakeout department toanother. It is clear that Smith exercised independent judgment in effectuating such transfers,as well as in the matter of job assignments Newly hired men on being assigned to shakeoutwork were instructed to take orders from him. He broke them in on their jobs, gave themtheir work assignments, showed them what to do. He also performed a substantial amount ofshakeout work himself. The ratio of his time spent in supervision as compared with time spentin actual manual labor differed from witness to witness, ranging as high as 60 to 80 percentproduction work when Respondent's witnesses were testifying, and as low as 10 to 20 percentaccordingto the General Counsel's witnesses. The division in all probability was about fifty-fifty.The division of time with respect to supervisory status is a factor to be considered, andIhave considered it, but the actual scope and character of the supervisory authority is ofgreaterimportance, and upon the entire record I have no doubt that Smith, because of the.authority vested in him, is properly identified with management and that the employees wouldreasonably make such identification, particularly when Smith purported to express the view-point of management.4It is noted that evidence with respect to Smith's supervisory status was developed in muchgreater detailthan was the case with respect to other journeyman employees R. H OSBRINK MANUFACTURING COMPANY51The testimony is that shortly prior to the election he called a group of shakeout men fromtheir jobs and during working hours informed them that he had been told by Osbrink that if theUnion won the election the plant would be closed. Smith denied that he made such a statementbut the testimony of the several witnesses to the contrary convinces me that he did, and thatsuch a statement was made is further confirmed by the fact that the Union caused to be dis-tributed circulars in which the employees were told that the Respondent could not close itsplant even if it chose to do so because of the nature of the defense contracts under which itwas operating.sOsbrink denied that he made such statements or that he directed anyone elsetomake them, but assuming this to be true, Smith's announcement to the employees that hehad made such a threat, was ofitselfcoercive and binding on the Respondent. It should be borneinmind that Respondent was not neutral in the matter of the election but chose to make itselfan active participant against the Union, and for that additional reason, when one of Smith'sstatus purported to speak for Osborn in opposition to the Union,the employees would reason-ably believe that he was speaking for Osborn. I find that by Smith's statement the Respondentinterfered with the election and violated Section 8(a) (1) of the Act. I further find, on the basisof undisputed testimony,that Smith's statement to employee Goynes that certain privilegesthen enjoyed would be taken away if the Union won, constituted a violation of Section 8 (a) (1)of the Act.Ido not find sufficient credible evidence of supervisory personnel making inquiries con-cerning the union affiliation or interests of employees to constitute a violation of the Act.Inasmuch as Smith and other journeyman employees were included in the bargaining unit, andall the testimony indicates that the matter of the election was discussed freely in the plant, itis entirely likely that such inquiries as were made were made in the course of such discus-sions,and I am unable to attach to them the significance of a law violation.Finally, certain conduct engaged in by Respondent at its plant on election day about the timethe polls were opened,is alleged to constitute election interference The polls were open from4:30 to 6 p m , and the polling place was only a few blocks from Respondent's plant. The datefell on a payday and the employees normally would have received their checks as they left theplant.On this occasion all or most of them were released early in order that they might votebe fore their normal quitting time They were not however given their checks until after theyhad returned to the plant after voting A wooden barrier had been placed across the passagesleading to the time clock where they customarily received their checks As they left theirjobs they were directed to buses which the Respondent had provided to transport them to andfrom_the polls, and while there is little evidence that they, as a group,were told that theycould not obtain their checks until after they had voted, the barriers obstructing access to thetime clocks constituted something more than a mere suggestion I have no doubt the impres-sion was conveyed, and the Respondent wished to convey it, that checks would not be releaseduntil after the employees had voted R H. Osbrink, who had let it be known that the Respondentwanted every eligible employee to vote, was conspicuously on hand in the vicinity of the buses.engaginginbackslapping and kindred jovialines. The testimony was that heurged the em-ployees, "Go ahead, bring it back,"and when they returned from the polling place inquired,"Did, you guys do it?" We may assume,I think,that he was urging the employees to voteagainst union representation,and that his inquiry on their return was rhetorical inasmuch asit does not appear to have been addressed to the individual employee.During this same period,union representatives stationed in asoundtruck just off Respondent's premises were exhortingthe employees to vote for the Union and, if Osbrink is to be believed, were saying impolitethings about the Respondent I am not persuaded that Respondent's act in furnishing transporta-tion to and from the polls,or Osbrink's presence and remarks on this occasion,constitutedinterference and coercion,but the withholding of paychecks until after the employees had voted,though,they would customarily have received them on leaving their jobs, was interference withthe employee's right to vote or not to vote according to his own choice in the matter, and shouldnotbe condoned Freedom from molestation in the exercise of the right to vote has its in-separable corollary of freedom to refrain from voting,and it is not the employer's rightful roleto exert pressures on the employee to exercise the privilege of the ballot.On the basis of the foregoing findings of fact I conclude that by offering benefits if the em-ployees rejected union representation,by its threats to close the plant and rescind certainbenefits in event of a union victory at the polls, andby thepressures that it exerted to requireattendance at the polls, the Respondent engaged in conduct constituting election interference.5The Union's election literature offered in a grouping of exhibits was rejected.RejectedRespondent's Exhibit No. 5-A, however,being thecircular in question,has sufficient material-ity to be admitted and my ruling is rescinded with respect to that exhibit and it is received inevidence. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDInasmuch as all the various incidents constituting this course of conduct arose after the Boardhad issued its Decision and Direction of Election, the theory of estoppel established in theDenton Sleeping Garment case (Denton Sleeping Garment Mills, Inc , 93 NLRB 329) does notapply The Great Atlantic & Pacific Tea Company, 101 NLRB 1374. Accordingly, I recommendthat the election be set asideB.The discharges1John L. LeFlore, Jr.LeFlore started with the Respondent in September 1951 as a mold pourer and furnaceattendant.Mose Harris was the journeyman in charge of the bank of furnaces to which he wasassigned. After he had been on this assignment for about 6 weeks, LeFlore asked Derry Smithto get him transferred to the shakeout department, and shortly thereafter the foundry foremaneffectuated the transferFor the remainder of his employment he worked as a shakeout manunder Smith. He was discharged on January 15, 1952In its answer, the Respondent stated that LeFlore was discharged because he was "con-stantly,without permission, wandering through the plant, away from his own designated workarea,without regard and without attending to the duties of his employment, was extremelycareless in his work and, moreover, was constantly interrupting moulders and fellow foundryhelpers to the extent that they protested to the superintendent...." The said answer incor-porates the substance of the testimony given by the Respondent's witnesses, Harris. Smith,Rasp, Clifford Carl Christensen, a moulder with whom LeFlore worked for a period of about3 weeks before Christmas, and Columbus Titus, an employee in the cleanup department.If this testimony be accepted, practically from the time LeFlore came on the job he wasgrossly negligent of his assigned duties. Harris, with whom he first worked, testified that hewas absent from his job so much that half the time he was unable to find him, and that heasked the foreman to transfer him out of Harris' department. This is not credible testimonyIt is inconceivable had Harris found it necessary 3 or 4 times a day to get a replacement forLeFlore because of thelatter's absences from his job, as Harris testified he did, that LeFlore,who was little more than a common laborer, would have been retained on that job for 6 weeksto 2 months. Further, LeFlore testified, and Foreman Rasp admitted, that LeFlore's transferto shakeout was at the latter's own request Titus testified that he observed LeFlore off hisjob once or twice before and after Christmas, talking to employees at the pickling tank. Ac-cording to Titus, on such occasions LeFlore would "hang around" for 4 or 5 minutes. Thistestimony is hardly of sufficient substance to account for a discharge.Christensen's testimony, like Harris', fails to convince. He was a molder, without journey-man status, but was held primarily responsible for the quality of the castings that were madeon his job. Assisting him was a crew of 3 shakeout men whose duties included keeping themolder supplied with the materials and equipment required in the casting process, andshaking out the castings. LeFlore was 1 of the crew of 3 shakeout men assisting Christensen.Christensen testified that LeFlore neglected his duties, and was responsible for getting sandinto the castings through carelessness in shaking them out of the molds, and in stepping overthe molds. He testified that he complained to Rasp that he "had to have another crew of shake-outmen or else they would have to get another molder." He further testified that while inthe toilet he overheard LeFlore declaring to other employees that he, LeFlore, was thechampion restroom patron "I have the record, an hour and twenty-five minutes," LeFloresaid, according to Christensen.Aside from LeFlore's denials, there are certain other factors which militate against ac-cepting Christensen's testimony at its face value. It became clear on cross-examination thatChristensen himself had been subjected to criticism because of defective castings. AsChristensen testified, the molder "is the one that gets damned mainly for dirty castings."Itwould not be illogical therefore, when he was criticized for his castings, that he wouldattempt to shift some of the blame onto his shakeout helpers. It further appears thatChristensen had differences not only with LeFlore but with Ralph Edward Goynes, a secondemployee in the shakeout crew of three Both LeFlore and Goynes were Negroes. He did notdeny that in an argument with Goynes he called the latter a "nigger," and admitted that hetold Foreman Rasp that if Rasp did not take Goynes away he "wasn'tgoing tostand for himany more " Questioned concerning defectivecastings,"And each time that there was anyquestion about molds, you always blamed it onJohnny LeFlore and Ross Goynes, did you not9"Christensen testified, "Well, I think I did." That his complaints were not directly solely atLeFlore is further evidenced by his testimony thathe demanded of Rasp a new shakeout crew.He later changed this testimonyin an attemptto haveit appearthat it was only LeFlore whosereplacement he demanded, but the shift in emphasis was confused and unconvincing. Goynes R. H. OSBRINKMANUFACTURING COMPANY53was not discharged but left Respondent's employ voluntarily in September 1952.Assuming,contrary to these findings,that there was substance to Christensen's complaints againstLeFlore,itshould be borne in mind that LeFlore was in Christensen's shakeout crew for aperiod of no more than 3 weeks at a time prior to the Christmas vacation, and was continuedthereafter in Respondent's employ as a shakeout helper until January 15. Obviously therefore,Christensen's complaints were not deemed to be sufficient to constitute grounds for a dis-charge.Rasp and Smith gave further testimony on LeFlore's alleged deficiencies.Rasp testifiedconcerning complaints he had received from Christensen and other molders, and furthertestified that he had personally observed LeFlore away from his job during working time andhad spoken to him half a dozen or so times after his transfer into shakeout.He first testifiedthat LeFlore was transferred to shakeout to "snap him out of it" and then admitted that thetransfer was made at LeFlore's own request.Smithtestified that LeFlore would get off hisfloor during working hours and engage in conversations with other employees and that he hadcalled these matters to LeFlore's attention.It wasLeFlore's undenied and credible testimony,however,that when on Smith's recommendationSmith's brother was hired in the department,Smith directed him, LeFlore,tobreakthis newemployee in. Also at Smith's direction,LeFloreinstructed another new employee,Jones, in shakeout work.According to LeFlore,Smith toldJones that LeFlore was a good worker and that was why he was assigning LeFlore to teachhim this line of work.Itwas LeFlore's further credited testimony that on one occasion Smithtold him that if all the employees in the department were as efficient as LeFlore,he, Smith,would have nothing to worry about.Another witness,Henry J.Sanford, testified that Smithreferred to LeFlore as a good worker.A further circumstance that casts doubt on the credibility of Respondent's witnesses in thematter of LeFlore's discharge,is their failure to reveal any incident occurring on or aboutJanuary 15which mightreasonably have been said to have touched off the discharge.Christen-sen's complaints,which if accorded weight might have been said to have occasioned the dis-charge, were made prior to the Christmas vacation,and if any new incident arose or complaintwas received thereafter the record does not disclose it. In fact,it is not even clear who madethe decision on the discharge and there is a total lack of specificity in the testimony of Re-spondent'switnesses concerning the circumstances attending it. A more likely explanationthan any of those advanced by the Respondent lies in the fact that on January 2,the Boardissued its Decision and Direction of Election and it then became evident that unless the Re-spondent was successful in defeating the Union at the polls it would presently be confrontedwith a bargaining representative which it definitely did not want.From all the testimony it appears that among Respondent's employees,LeFlore was themost active in his support of the Union.Shortly after he was hired he asked Harris if theplant was organized and Harris replied that the Union was trying to get in and the Respondentdid not want it. LeFlore said that he thought a union was something that should be in everyshop.This discussion occurred in the presence of other employees, some of whom agreed withLeFlore,others siding with Harris who was opposed to the Union.In another discussion withHarris,LeFlore argued that union representation would help to break down discriminationagainst Negro employees,and Harris replied that Osbrink had said he would close the plantrather than have the Union. LeFlore answered that Osbrink could not close the plant becauseof Government contracts which he had to fill,and he thought Osbrink had made the statementin order to keep the plant fromgoingunion.Other discussions of like nature occurred betweenLeFlore and Smith. LeFlore offered his services to union representatives in helping organizethe plant and obtained names and addresses of employees for their use. Inasmuch as much ofhis union activity was carried on openly inside the plant, I think there can be no doubt that-Respondent was fully advised concerning it. In the light of these facts, and the Respondent'sstrong bias against a bargaining relationship with the Union.I am convinced that it was Re-spondent's concern over LeFlore's organizational activities rather than his deficiencies as ashakeout helper that prompted his discharge.Iam strengthened in this conclusion by statements made by Watkins,assistantforeman,and Smith,concerning the discharge.6Watkins, who gave LeFlore his final check and informedhim that he was discharged,declined to assign a reason for the discharge at the time. It wasGoynes'undemed testimony that about a week after LeFlore's discharge.Watkins told him thatthe discharge resulted from LeFlore having talked too much about the Union in the shop. Itwas Goynes'further undenied testimony that Smith said that LeFlore was discharged fortalking"toomuch about the Union in the shop."Itwas Sanford's undenied testimony that onI Watkins was excluded from the voting unit and listed at that time as a managerial employee.I find that he was assistant foreman under Rasp and had the status of a supervisor.He was nolonger employed by Respondent at the time of the hearing herein.283230 0 - 54 - 5 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe day of LeFlore's discharge he asked Smith why LeFlore had been fired and Smith repliedthat he did not know; that LeFlore was a good worker; and that he would see Osbrink and trytoget LeFlore back. On the following day, still according to Sanford's undenied testimony,Smith said that he would not try to get LeFlore back because he had been outside the plantpassing out union handbills; for that reason Smith had rather not ask Osbrink to rehire himinasmuch as Osbrink was opposed to the Union. In similar vein, LeFlore himself testified,without contradiction, that in a conversation with Smith at LeFlore's home following the dis-charge, Smith said that he was sorry about the discharge; that he had done all he could to getLeFlore rehired; but that after it was known that LeFlore was passing out union handbills hecould do no more and LeFlore would never be taken back. Smith's brother, who was presenton this occasion, did not testify.Finally,Respondent's reluctance to afford LeFlore any explanation for the discharge, inassociation with other circumstances, is indicative of unlawful motive Unable to get thisinformation from Watkins who handed him his final check and informed him that he was dis-charged, LeFlore saw Osbrink who told him that he did not know the cause of the dischargeand LeFlore should see Superintendent Beals Beals, in turn, professed to have no knowledgeof the matter but said he would find out and LeFlore should call him the following morning.LeFlore called Beals twice the following day but each time was told that Beals did not yet havethe information and he should call back later. Finally, 2 days after the discharge Beals gavehim reasons for the discharge which are substantially in accord with the reasons advanced inRespondent's answer to the complaint.Ifind that the Respondent discharged LeFlore because of his union activities and therebyviolated Section 8 (a) (1) and (3) of the Act. I further find an independent violation of Section8 (a) (1) of the Act by Watkins' and Smith's statements that LeFlore's discharge was based onhis union activities, by Smith's statement to Goynesthat the latter also was slated for dischargebecause of his union activities and intimation that the discharge would have been effectuatedexcept for Smith's intervention in his behalf; and Smith's statement that LeFlore would neverbe rehired by Respondent because he had been seen passing out union pamphlets2.Archie PlummerPlummer was employed by the Respondent in June 1951 On reporting to work he was toldby Clary Tarrant, then foundry foreman, or superintendent, that Detroit Rushing, leadman,would tell him what to do. Rushing appears to have been a journeyman furnace attendantoccupying the same status as Mose Harris Plummer testified that he worked about 2 monthswith Rushing after which Rushing transferred him to the furnace bank run by Harris.Plummer had been affiliated with a labor organization prior to his employment with theRespondent, and shortly after he observed the distribution of union pamphlets at Respondent'splant he signed a union-authorization card. He discussed openly his interest in union rep-resentation and in the presence of Rushing and Harris, both of whom were opposed to the Union.It is his undisputed testimony that Rushing expressed the opinion that Osbrink would close theplant if the Union came in.About January 20, 1952, Plummer sprained his back and was thus disabled for a period. Heacted as the Union's observer at the polls on January 25, but did not report back for work untilFebruary 13 He was under the careofa company doctor most of this time on about February5 the doctor advised him that his condition would permit him to report for light work, butPlummer said his back still hurt and he was advised that he could return for another treat-ment. 7 Plummer delayed reporting to work for another week. No evidence was offered to showhow much time he actually worked from February 13 to February 29 when he was discharged.and there is no evidence concerning the actual circumstances attending his discharge excepthis own According to Plummer, some 3 days prior to his discharge he was suffering from acold and requested and received a pass to go home from Wally Watkins whom he regarded asa foreman and who is listed on Respondent's management chart as assistant to Foundry Fore-man Rasp Watkins did not testify. I have previously found that he was of managerial statusand there is no reason to question Plummer's testimony that Watkins issued the pass. Plummerworked on the next day and it is his testimony that he received the permission of his "lead-man," Walker, to be away from his job on the following morning while he saw his doctor.Walker denied that he was asked to give or gave such permission. Plummer did not report forwork on that date until about 11 a.m. or noon. Watkins questioned him concerning his reasonsfor being absent from his job that morning, and he replied that Watkins was standing not more7The doctor's certificate merely stated that he was able to return to work. Plummertestified that his final discharge from the doctor carne on February 12. R H OSBRINK MANUFACTURING COMPANY55than 4 or 5 feet away when Walker, his leadman, gave him permission to be absent. 8 At theclose of the work shift that day,, Watkins handed him his check and told him that he was dis-charged for being off the job without calling into report his absence Apparently, it is theRespondent's position that Walker had no authority to grant permission for Plummer to beabsent from his job and therefore Plummer's absence was unauthorized.In the absence of corroborative testimony from Watkins, I am unable to credit Walker'sdenial that Plummer neither asked for nor was given permission to be absent from his jobon the morning of the day he was discharged. While it may well be as Walker testified, that hehad no authority to grant such permission, if the request was made of him,m the presence ofWatkins it would at least have been tantamount to notice that Plummer would be late in re-porting for work the next day and such notice was all that was required. Furthermore, Re-spondent's records disclose numerous unauthorized absences among many of its employees,and it was Plummer's undisputed testimony that on previous occasions he had been absentwithout calling in and had suffered neither layoff nor reprimand therefor. Clearly, Respondenthad no strictly enforced rule on absences and was, in fact, quite lax in such matters. 9 In hispreelection speech, Chuck O'Day of Respondent's managerial staff, in reminding employeesof the advantages of working for the Respondent, had this to say on the topic: "Where also, isa shop that the worker can show up for work a day or two out of a week and still retain hisjob'2 Some men have consistently violated this privilege, but so far not many have receivedmore than a good bawling out, and not so good, but a pretty mild one at that" In the lightof all these circumstances I am convinced that Plummer's failure to report on his absence themorning of the day of his discharge,-- assuming there was such a failure--was not the realcause of the discharge, though it may. of course, have been a contributing factor.The Respondent in its answer to the complaint asserted absenteeism and tardiness as thereasons for the discharge, but after evidence had been taken amended its answer to includethe additional reason that "he was lax and unsatisfactory in the discharge of his duties .11Concerning these additional matters. Mose Harris testified, in effect, that Plummer was lazyand sat around on a box when he should have been working. I have previously found thatHarris' testimony with respect to LeFlore was not credible and I find it no more impressivehere. In any event, months had elapsed between the time Plummer worked with Harris and thedate of Plummer's discharge. Walker who had charge of the job on which Plummer was engagedat the time of his discharge, testified that 2 or 3 times Plummer was absent when it was timeto pour, and on 1 of these occasions Rasp said, "Walker ... it is up to you to get that doneIf you don'tgetitdone, management . . will have to get someone else " He further testifiedthat he told Plummer, "One of these times you are going to lose your job," and Plummer, re-plied,"I can make more, I can draw my Social Security " Finally, there is the testimony ofForeman Rasp.Rasp testified that Plummer was lax rn the performance of his duties, never wanted to getin and pitch with the rest of the boys, and gave the appearance of not wanting to work Rasppurported to testify from personal observation and first testified that he himself authorizedPlummer's discharge. It was his further testimony that he had no knowledge at that time thatPlummer had served as an observer for the Union at the election When 'reminded that theelection occurred a month prior to Plummer's discharge, an election in which he, Rasp,served as an observer for the Respondent, he testified that he had got his dates confused. Laterhe testified that he did not discharge Plummer but that Clary Tarrant discharged him, and thatTarrant discussed the matter with him. On still further questioning he admitted that he wasnot certain that Tarrant was in Respondent's employ at the time of Plummer's discharge andadmitted that he had no definite recollection of having discussed the discharge with anyone.The following excerpts from his testimony on cross-examination are illustrative:Q. Did you personally authorize his discharge?A. I personally authorized...his discharge.Q.Did you know at the time you discharged Archie Plummer that he had been an ob-server for the union in the election?A. I knew nothing about that at all.8 At various times Plummer testified that both Watkins and Walker had granted permissionfor him to be absent, but in so testifying he obviously was referring to the fact that Watkinswas standing close by and in what he thought was hearing distance when Walker gave his assent.9Plummer's absenteeism record from October 1, 1951, to June 30, 1952, shows 27 absencesof which 16 are recorded as authorized. Admittedly. a substantial percentage of these absenceswere caused by hisbackinjury. During the same period. Derry Smith. one of Respondent's mostvalued employees, had a record of 22 absences, only 12 of which are recorded as authorized;employee Robert Ricks, Jr., had 20absences ofwhich 5 were authorized; and Wiley Larrimore,Jr . had 32 absences of which 17 were authorized. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Youdidn't know that?A I found that out after this election we had.Q. So youdid know--A Afterthe election,but I didn'tknow when I dismissed him.Q.Youdischarged him on February 29, 1952, did you know that? Will you take myword for it9A.Yes, it was about a month after the election,I remember,that he worked for usafter the election.Q So you knew before you discharged Archie Plummer that he had acted as the ob-server for the union at the election?A In that case,yes. I madethe mistake.Igot my .. dates confused thereQ.Did you tell Clary Tarrant that you ..chargedArchiePlummer.A I did notdischargeArchiePlummerQ.Did you knowanything about the dischargeof ArchiePlummer'?A.No, not exactly when thathappened.Q.Did you tell anybody todischarge him9A.Not actuallyQ Who diddischarge him'?A.Clary Tarrant.Q.Did he talkto you about it?A Yes, he did.Q Was ClaryTarrant working at the timeMr Plummerwas discharged?A I thinkhe was--no, let's see, now,Q.Now. I will ask the question again. Do you know9A No, and I believeClarywasn't there.Q. So your testimony that you hada conference withClary Tarrantabout the dischargeof ArchiePlummer was false, is that right?A. I said I was not sure.Q.Butwho did you have a conference with about the discharge of Archie Plummer, ifanyone?A. I am a little shady on that.Q.Didyou talkto anybodyabout the dischargeof ArchiePlummer?A. I don'trecall that I did.Obviously,no reliance whatever can be placed on this witness' testimony concerning Plummer iito Concerning Walker, whose testimony has been refer red to in the text above,Rasp testified:He was a furnace man, avery good furnace man,too, but, I don't know,he was off on thewrong foot,or some darned thing,and he couldn'tget along with somebody. And I think hewas one of those absenteeisms,if I am not mistaken.He further testified that Walker was no longer employed by the Respondent,though as amatter of fact the latter's employment had been continuous except for a period when he wasabsent on account of illness;he was in Respondent's employ at the time Rasp was testifying;and he was later a witness for the Respondent.Itseems clear that if Rasp's familiarity withRespondent's key employees was this slight,he could hardly have had first-hand knowledgeof the work performances of common laborers such as Plummer. R. H. OSBRINKMANUFACTURING COMPANY57Inasmuch as Watkins,Rasp's assistant who gave Plummer his final check and informed himthat he was discharged for being absent without reporting,did not testify,and Rasp himselffinally admitted that he neither discharged Plummer, recommended his discharge, nor had anyrecollection of having discussed it with anyone,we have, as previously stated,only Plummer'sown testimony as to the actual circumstances attending the discharge, and in the light of thisrecord the only reasonable inference that can be drawn from it is that his partial absence onthe day of his discharge was used as a pretext and that the real cause was that he had identifiedhimself with the Union, both through his open advocacy of union representation prior to theelection,his representation of the Union at the polls,and his continued support of the Unionfollowing its defeat.It accordingly is found that the Respondent discharged him because of hisunion activities,thereby discouragingmembershipin a labor organization in violation ofSection 8(a) (1) and(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof the Respondent set forth in section III, above,occurring in connection withthe operations of the Respondent described in section I, above,have a close,intimate,and sub-stantial relation to trade, traffic,and commerce among the several States,and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYTo effectuate the policies of the Act it will be recommended that the Respondent cease anddesist from engaging in conduct found herein to constitute unfair labor practices,and take thefollowing affirmative action:Offer to John L. LeFlore,Jr., and Archie Plummer immediate and full reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority or otherrights and privileges, and make them whole for any loss of pay they may have suffered byreason of the discrimination against them,by payment to each of them of a sum of moneyequal to that which he normally would have earned as wages from the date of discriminationto the date of offer of reinstatement,less his net earnings during such period(Crossett Lum-ber Com_pany, 8 NLRB 440). The back pay shall be computed in the manner established by theBoard,and the Respondent shall make available to the Board payroll and other records tofacilitate the computation of the amount due (F.W. Woolworth Company, 90 NLRB 289).Post notices addressed to its employees stating that it will not engage in the conduct foundherein to constitute unfair labor practices.The character and scope of the unfair labor practices engaged in indicates an intent gen-erally to interfere with the organizational rights of employees and constitutes,potentially, athreat of commission of other unfair labor practices in the future. The remedy should becoextensive with the threat.Itwill therefore be recommended that the Respondent cease anddesist from in any manner interferingwith,restraining,or coercing its employees in theexercise of rights guaranteed by the Act. (May Department Stores v. N.L.R.B., 326 U.S. 376.)Upon the basis of the foregoing findings of fact and upon the entire record in the case, the'trial Examiner makes the following:CONCLUSIONS OF LAW1.InternationalUnion,United Automobile,Aircraft and Agricultural ImplementWorkersof America,CIO (UAW-CIO), Region6, is a labor organizationwithin themeaning ofSection 2(5) of the Act.2.By discriminating in regard to the hire,tenure, and conditions of employmentof John L.LeFlore,Jr.,and ArchiePlummer,thereby discouragingmembership in the Union. theRespondent has engaged in and is engaging in unfairlabor practices within themeaning ofSection 8(a) (1) and 8(a) (3) of the Act.3.By interferingwith,restraining,and coercing its employees in the exerciseof rightsguaranteed in Section7 of the Act,the Respondent has engaged in and is engaging in unfairlabor practices within themeaningof Section8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication. I